        Case 1:14-cr-00030-BAH Document 677 Filed 08/04/21 Page 1 of 11




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

 UNITED STATES OF AMERICA,


                        v.                                Criminal Case No. 14-30-2 (BAH)

 MICHAEL D. BIKUNDI, SR.,                                 Chief Judge Beryl A. Howell

                        Defendant.

                         MEMORANDUM OPINION AND ORDER

       For his role in a massive and long-running Medicaid fraud, defendant Michael D.

Bikundi, Sr. was found guilty by a jury of ten counts of fraud, money laundering, and

conspiracy. Michael Bikundi Judgment (“Judgment”) at 1–2, ECF No. 542. His sentence

included forfeiture of tainted proceeds, periods of incarceration and supervised release, and

restitution in the amount of $80,620,929.20 to be paid jointly and severally with his co-

conspirators. Judgment at 7–9. Defendant, who is not a U.S. citizen, was instructed, as a

condition of supervised release, to “comply with the Bureau of Immigration and Customs

Enforcement’s immigration process,” and the Probation Office was directed to submit the

presentence investigation report and judgment to the Bureau of Immigration and Customs

Enforcement “to facilitate any deportation proceedings.” Judgment at 6. Defendant remains in

this country, however, despite perpetrating a massive fraud scheme. See 8 U.S.C.

§ 1227(a)(2)(A)(iii) (“Any alien who is convicted of an aggravated felony at any time after

admission is deportable.”); id. § 1101(a)(43)(M) (defining “aggravated felony” include an

offense “involv[ing] fraud or deceit in which the loss to the victim or victims exceeds $10,000”).

       Pending before the Court is defendant’s petition for writ of coram nobis, in which he asks

to be relieved of his “extraordinary restitution” obligation. Def.’s Pet. for Writ of Coram Nobis


                                                 1
          Case 1:14-cr-00030-BAH Document 677 Filed 08/04/21 Page 2 of 11




(“Def.’s Pet.”) at 9, ECF No. 661. 1 Defendant argues that his trial, post-conviction, and

appellate counsel, attorney Steven Kiersh, was ineffective because Kiersh failed to argue that

defendant had a lesser role in the fraud than defendant’s wife and co-defendant, Florence

Bikundi, Def.’s Pet. at 11–13. In opposing defendant’s petition, the government argues that

defendant should have raised his claims under 18 U.S.C. § 2255 and, on the merits of the

petition, that the “record belies the defendant’s specific claims of deficiency” of counsel.

Gov’t’s Opp’n to Def.’s Pet. for Writ of Coram Nobis (“Gov’t’s Opp’n”) at 2, ECF No. 675.

Regardless of whether coram nobis is the correct vehicle for defendant’s claim, it fails on the

merits. For the reasons set forth below, defendant’s petition is denied.

I.       BACKGROUND

         The full factual and extensive procedural background for this case has been set out in

prior decisions of this Court and the D.C. Circuit. See generally United States v. Bikundi

(Bikundi III), Case No. 14-cr-30-2 (BAH), 2020 WL 3129018 (D.D.C. June 12, 2020) (granting

motion for compassionate release and a reduction of sentence due to COVID-19); United States

v. Bikundi (Bikundi II), 926 F.3d 761 (D.C. Cir. 2019) (affirming defendant’s conviction and

sentence); United States v. Bikundi (Bikundi I), Case No. 14-cr-30 (BAH), 2016 WL 912169

(D.D.C. Mar. 7, 2016) (denying defendant’s motions for acquittal notwithstanding the verdict

and for a new trial). Only the facts and procedural background most relevant to the pending

petition are described below.

         Defendant was indicted in December 2014 on thirteen counts of a 27-count, 9-defendant

indictment alleging expansive health care fraud and money laundering activities, see generally


1
          In closing, defendant asks “that [his] conviction be vacated” or, in the alternative, that he be “resentenced
regarding his restitution.” Def.’s Pet. at 18. This broad language attacking his conviction notwithstanding, the
entirety of his petition focuses on challenging the restitution order. To the extent he requests broader relief, which is
neither discussed nor justified on the record of this case, this request is denied.

                                                            2
         Case 1:14-cr-00030-BAH Document 677 Filed 08/04/21 Page 3 of 11




Superseding Indictment, ECF No. 44, and was tried jointly with his wife, Florence Bikundi,

Bikundi I, 2016 WL 912169, at *45. At trial, defendant’s counsel repeatedly argued that the

evidence against defendant and Florence Bikundi was dissimilar and reminded the jury that

“even though two people are being . . . tried together, it’s really two separate trials,” Trial Tr.

(Nov. 10, 2015 AM) at 9:5–7, ECF No. 377, and that some of the allegations and “much of the

evidence did not apply to Michael Bikundi,” id. at 9:17–18. At the conclusion of a month-long

trial, the jury found defendant guilty on ten counts and not guilty on the other three. Judgment at

1–2. 2 Defendant was sentenced to ten concurrent terms of 84 months’ imprisonment to be

followed by 36 months’ supervised release, id at 3–4, and ordered to pay $80,620,929.20 in

restitution, jointly and severally with his co-conspirators, id. at 9.

        Defendant’s counsel filed a motion for acquittal notwithstanding the verdict and a motion

for new trial, arguing in part that “the disparity of evidence between [defendant and Florence

Bikundi] was overwhelming and created a spillover effect” on to defendant. Def.’s Mem. Supp.

Mot. New Trial (“Def.’s New Trial Mem.”) at 47, ECF No. 391. Both motions were denied in

full. Bikundi I, 2016 WL 912169, at *49–50. On appeal, defense counsel argued that defendant

was “enormously prejudiced by joinder with Florence Bikundi,” Defs.-Appellants Joint Reply

Br. at 27, Bikundi II, 926 F.3d 761 (No. 16-3066), and that the restitution amount was improper

because the “government has never asserted, much less proved, that [defendant] participated in”

all the same fraudulent activities as Florence Bikundi, id. at 38. The D.C. Circuit affirmed

defendant’s conviction and sentence in all respects. Id. at 801.



2
         Specifically, defendant was convicted of conspiracy to commit health care fraud (18 U.S.C. §§ 1347,
1349), health care fraud (18 U.S.C. §§ 1347, 2), money laundering conspiracy (18 U.S.C. §§ 1347, 1956(h)), and
seven counts of money laundering (18 U.S.C. §§ 1956(a)(1)(B)(i), 2). Judgment at 1–2. Florence Bikundi was
convicted on the same ten counts and two additional counts related to her role in establishing the business and
fraudulently securing a license from D.C.’s Health Regulation and Licensing Administration. Florence Bikundi
Judgment at 1–2, ECF No. 544.

                                                        3
          Case 1:14-cr-00030-BAH Document 677 Filed 08/04/21 Page 4 of 11




         In the early weeks of the COVID-19 pandemic, defendant petitioned for compassionate

release pursuant to 18 U.S.C. § 3582(c)(1)(A) due to his particular susceptibility to COVID-19.

Bikundi III, 2020 WL 3129018 at *1. 3 This motion was granted, and defendant was released 47

months into his 84-month term of incarceration. Id. at *2, 5. Shortly after transitioning to

supervised release, the Probation Office recommended that defendant’s restitution payments be

suspended, Probation Pet., ECF No. 674 (sealed), and the Court suspended defendant’s monthly

restitution payment obligation “until the probation office determines he has the ability to pay,”

Min. Order (Apr. 30, 2021). Defendant also filed the pending petition for a writ of coram nobis,

which is now ripe for resolution. See Gov’t’s Opp’n; Def.’s Reply Supp. Pet. for Writ of Coram

Nobis (“Def.’s Reply”), ECF No. 676.

II.      LEGAL STANDARD

         An “extension of the original proceeding,” a petition for a writ of coram nobis is “an

extraordinary tool” allowing a trial court to correct a “legal or factual error.” United States v.

Denedo, 556 U.S. 904, 912–13 (2009); see also Baxter v. Claytor, 652 F.2d 181, 184 (D.C. Cir.

1981) (holding that a court with no role in the underlying proceedings could not hear a coram

nobis petition). The writ provides a way “‘to collaterally attack a criminal conviction for a

person . . . who is no longer “in custody” and therefore cannot seek habeas relief under 28 U.S.C.

§ 2255 or § 2241,’” United States v. Newman, 805 F.3d 1143, 1146 (D.C. Cir. 2015) (quoting

Chaidez v. United States, 568 U.S. 342, 345 n.1 (2013)). 4 The authority to grant a writ of coram

nobis is “conferred by the All Writs Act, which permits ‘courts established by Act of Congress’




3
         Steven Kiersch also represented defendant in his motion for compassionate release. See Def.’s Mot.
Compassionate Release, ECF No. 644.
4
         The writ is only available in criminal proceedings, as the Federal Rules of Civil Procedure have abolished
the use of the writ of coram nobis in civil cases. See FED. R. CIV. P. 60(e); United States v. Morgan, 346 U.S. 502,
505 n.4 (1954).

                                                          4
        Case 1:14-cr-00030-BAH Document 677 Filed 08/04/21 Page 5 of 11




to issue ‘all writs necessary or appropriate in aid of their respective jurisdictions.’” Denedo,

556 U.S. at 911 (quoting 28 U.S.C. § 1651(a)).

       Although “the precise contours of coram nobis have not been well defined,” id. at 910

(internal quotation marks omitted), and “the D.C. Circuit’s precedent in this area is thin,” United

States v. Williams, 630 F. Supp. 2d 28, 32 (D.D.C. 2009), the Supreme Court has identified three

key factors to guide a district court’s consideration of coram nobis relief: (1) “no other remedy

[is] available;” (2) the error is “of the most fundamental character;” and (3) “sound reasons

exist[] for failure to seek appropriate relief earlier,” United States v. Morgan, 346 U.S. 503, 512

(1953). Petitioners must also establish (4) that “adverse consequences exist from the conviction

sufficient to satisfy the case or controversy requirement of Article III.” United States v.

Verrusio, Case No. 09-cr-64 (BAH), 2017 WL 1437055, at *9 (D.D.C. Apr. 21, 2017) (quoting

United States v. Faison, 956 F. Supp. 2d 267, 269 (D.D.C. 2013)); see also United States v. Lee,

84 F. Supp. 3d 7, 9 (D.D.C. 2015) (applying a four-factor test requiring a coram nobis petitioner

to establish that “(1) a more usual remedy is not available; (2) valid reasons exist for not

attacking the conviction earlier; (3) adverse consequences exist from the conviction sufficient to

satisfy the case or controversy requirement of Article III; and (4) the error is of the most

fundamental character” (quoting United States v. Hansen, 906 F. Supp. 688, 692–93 (D.D.C.

1995))); accord United States v. Riedl, 496 F.3d 1003, 1006 (9th Cir. 2007); Bereano v. United

States, 706 F.3d 568, 576 (4th Cir. 2013); Klein v. United States, 880 F.2d 250, 254 (10th Cir.

1989); see also United States v. Rutigliano, 887 F.3d 98, 108 (2d Cir. 2018) (applying a similar

three-factor test requiring a coram nobis petitioner to “show that (1) ‘there are circumstances

compelling such action to achieve justice,’ (2) ‘sound reasons exist for failure to seek appropriate

earlier relief,’ and (3) ‘the petitioner continues to suffer legal consequences from his conviction



                                                  5
          Case 1:14-cr-00030-BAH Document 677 Filed 08/04/21 Page 6 of 11




that may be remedied by granting of the writ’” (quoting Foont v. United States, 93 F.3d 76, 79

(2d Cir. 1996))); cf. Newman, 805 F.3d at 1146 (taking note of the factors enunciated in Riedl

and Faison but addressing only whether there was “fundamental error” in an ineffective

assistance of counsel case where the defendant's counsel failed to advise him of the immigration

consequences of pleading guilty).

III.    DISCUSSION

        Defendant argues that his petition “satisfies the four-part [Hansen] analysis that is

required by this district for Writ of Coram Nobis to be an appropriate means of relief.” Def.’s

Pet. at 9. The government argues that defendant fails on the first and second factors: the

availability of alternative forms of relief and the nature of the alleged error. Gov’t’s Opp’n at 9,

13–14. These factors will be discussed in turn. 5

        A.       The Availability of Alternative Forms of Relief

        The parties first disagree as to whether alternative forms of relief are available. Defendant

argues that “his ability to file an effective [§ 2255 petition] is extremely limited” and, thus, a writ

of coram nobis is the only avenue available for him to challenge the restitution order. Def.’s Pet.

at 10. Relying on dicta from Chaidez v. United States, 568 U.S. 342 (2013), the government

contends that coram nobis is unavailable per se when a petitioner is “in custody” for purposes of

§ 2255, Gov’t’s Opp’n at 9 (citing Chaidez, 568 U.S. at 345 n.1), and asks the Court to “re-

characterize [the petition] as being brought under § 2255,” id. at 2. Defendant remains “in

custody” since his supervised release term continues, see Matus-Leva v. United States, 287 F.3d




5
          Defendant fails to establish any error in his conviction or sentencing, much less a fundamental one;
accordingly, there is no need to consider whether suspended restitution payments constitute sufficiently adverse
consequences to justify a writ of coram nobis, nor whether this circumstance presents sound reasons for defendant’s
failure to seek relief earlier.

                                                         6
        Case 1:14-cr-00030-BAH Document 677 Filed 08/04/21 Page 7 of 11




758, 761 (9th Cir. 2002) (citing Jones v. Cunningham, 371 U.S. 236, 242–43 (1963)), and thus

the government makes a legitimate point but nonetheless misses the mark.

       The parties here agree that a reduction in defendant’s restitution obligation is “not

cognizable under § 2255.” Gov’t’s Opp’n at 12; see also Def.’s Pet. at 10. Indeed, the text of

§ 2255 itself limits the relief available to those petitioners “claiming the right to be released.”

28 U.S.C. § 2255(a); see also United States v. Wilkins, 734 F. App’x 1, 5 (D.C. Cir. 2018)

(holding that a “claim disputing a restitution order . . . does not challenge any aspect of the

government’s custody over the defendant, and therefore may not be brought under § 2255”

(citing Mamone v. United States, 559 F.3d 1209, 1211 (11th Cir. 2009); Kaminski v. United

States, 339 F.3d 84, 87 (2d Cir. 2003); United States v. Thiele, 314 F.3d 399, 401 (9th Cir.

2002))). The parties disagree, however, as to whether defendant may invoke coram nobis to

collaterally attack the restitution component of his sentence while he is still in custody.

       The D.C. Circuit has not weighed in on the question of whether a writ of coram nobis is

available to a petitioner who is in custody for purposes of § 2255 but challenges a restitution

order that is not cognizable under § 2255. The Seventh Circuit, however, has held that coram

nobis relief may be available in such circumstances. Barnickle v. United States, 113 F.3d 704,

706 (7th Cir. 1997) (recognizing the availability of “a writ of error coram nobis to challenge a

restitution order” where “§ 2255 is not available to challenge an order of restitution” (citing

United States v. Mischler, 787 F.2d 240 (7th Cir. 1986)). The Second Circuit has noted, without

resolving, this issue where a petitioner’s claims would fail on the merits even if coram nobis

were available. Rutigliano, 887 F.3d at 108.

        Here, given that relief from restitution orders are not cognizable under § 2255, the

government’s invitation to recharacterize defendant’s petition as a habeas petition under § 2255



                                                   7
          Case 1:14-cr-00030-BAH Document 677 Filed 08/04/21 Page 8 of 11




makes little sense, and is rejected. In any event, the Court need not wade into a technical debate

over the precise bounds of the writ of coram nobis and its interactions under these circumstances

with § 2255. Assuming that petitioner may invoke coram nobis to raise a collateral attack on a

restitution order while still in custody, defendant’s claim here would fail on the merits because

he has failed to show any error.

         B.       Defendant Has Not Shown an Error in the Proceedings

         Coram nobis relief is only available in “extraordinary cases when it is shown that there

were fundamental flaws in the proceedings,” Denedo, 556 U.S. at 916, “such as violations of the

Sixth Amendment right to counsel,” Newman, 805 F.3d at 1146. To prevail on an ineffective

assistance of counsel claim, defendant must show (i) that counsel’s performance was deficient

under prevailing professional norms; and (ii) that the deficient performance was prejudicial.

Strickland v. Washington, 466 U.S. 668, 687–88, 694 (1984); see also Newman, 805 F.3d at

1147 (applying the Strickland framework to consider an ineffective assistance of counsel claim

in a coram nobis petition). “Failure to make the required showing of either deficient

performance or sufficient prejudice defeats the ineffectiveness claim, Strickland, 466 U.S. at

700, so this Court need not “address both components of the inquiry if the defendant makes an

insufficient showing on one,” id. at 697. To establish deficient performance, defendant must

show that his attorney made errors “so serious that counsel was not functioning as the ‘counsel’

guaranteed the defendant by the Sixth Amendment." Id. at 687.

         Defendant claims his attorney failed to challenge the amount of restitution and to

distinguish defendant’s conduct from that of his wife and co-defendant, Florence Bikundi, and

that these failures resulted in a debilitating restitution judgement. Def.’s Pet. at 9-10. 6 In


6
        Remarkably, defendant does not, in his petition or reply, provide a single citation to the voluminous trial,
post-conviction, or appellate records to support this claim of ineffective assistance, making only general references

                                                          8
          Case 1:14-cr-00030-BAH Document 677 Filed 08/04/21 Page 9 of 11




support of the claim that Kiersh failed adequately to distinguish defendant from Florence

Bikundi, defendant asserts that “never during [the] trial[] did counsel attempt to show any

difference between [defendant] and his wife,” Def.’s Pet. at 17, and, specifically that Kiersh “did

[not] attempt to inform the jury that [defendant] was not a founder of [the business used to

perpetrate the fraud], nor was he even an employee until 2011,” Def.’s Pet. at 10. These claims

are flatly contradicted by the record.

         The trial record shows that Kiersh frequently emphasized the differences between

Florence Bikundi and defendant. For example, Kiersh stated that Florence Bikundi’s exclusion

from Medicare programs “does not in any way relate to Michael Bikundi,” Trial Tr. (Nov. 10,

2015 AM) at 8:16–17; that “Michael Bikundi’s name is not on that [provider] agreement,” Trial

Tr. (Oct. 15, 2015 PM) at 91:1–2, ECF No. 309; and that “even though two people are being . . .

tried together, it’s really two separate trials,” Trial Tr. (Nov. 10, 2015 AM) at 9:5–7, urging the

jury “[to not] combine them,” id. at 9:9–10. Indeed, these repeated arguments by Kiersh

prompted a response from the government, which noted in its closing argument that “Kiersh

talked a lot about all the ways that Michael Bikundi supposedly tried to stop the fraud”

perpetuated by Florence Bikundi and others. Id. at 52:25–53:1. At the close of trial, Kiersh

renewed his earlier motion for severance “based on disparity of the evidence.” Id. at 75:13–17.

         Kiersh’s advocacy along these lines continued in post-conviction proceedings. In

motions for acquittal notwithstanding the verdict or for a new trial, he renewed prior motions for

separate trial, and argued that defendant was prejudiced by the “enormity” of the “disparity of

evidence between [defendant] and Mrs. Bikundi.” Def.’s New Trial Mem. at 49. Counsel

further argued that because defendant “was never alleged to have been involved” with a key


to individual filings without providing any detail about their contents. The record directly contradicts his
allegations.

                                                           9
        Case 1:14-cr-00030-BAH Document 677 Filed 08/04/21 Page 10 of 11




Medicaid Provider Agreement, the presentation of evidence at trial against Florence Bikundi

relating to the agreement was “powerfully prejudicial” to defendant. Id. at 48. In defendant’s

sentencing memorandum, counsel urged the Court to consider a below-Guidelines sentence and

argued against a role-enhancement, in part, because of “the relative roles of the co-conspirators.”

Def.’s Sentencing Mem. at 23, ECF No. 453 (sealed). Counsel emphasized that defendant “had

absolutely nothing to do with the 2009 Medicaid Provider Agreement” and “had no knowledge

of the revocation of Florence Bikundi’s nursing license,” id., so defendant “should not be held

accountable for the far more serious conduct of Florence Bikundi,” id. at 24. Defendant

contends that that his attorney did not “not directly address[]the approximately 80 million-dollar

restitution that was a part of [defendant’s] sentence,” Def.’s Reply at 2, and that he failed at trial

to “mention the amount of loss nor the fact that petitioner should not have been held accountable

for the entire amount of loss,” Def.’s Pet. at 12. This is incorrect. Defense counsel attacked the

restitution amount for which defendant would be responsible, disputing that “the loss involved

more than 20 million dollars,” Def.’s Sentencing Mem. at 24, and made the more general point

with regard to sentencing—but also relevant to restitution—that “[d]efendant should not be held

accountable for the individual actions” of others, id. at 25.

       Counsel continued these arguments on appeal, asserting that “the district court erred in

denying [defendant’s motion to sever] because of the unfair prejudice due to spillover effect as a

result of the disparity of evidence against him as compared to that against Florence.” Bikundi II,

926 F.3d at 780. Seeking to eliminate a managerial role sentence enhancement, Kiersh argued

that defendant played a “lesser role” compared to his wife and co-defendants. Defs.-Appellants

Joint Opening Br. at 107, Bikundi II, 926 F.3d 761 (No. 16-3066).




                                                  10
       Case 1:14-cr-00030-BAH Document 677 Filed 08/04/21 Page 11 of 11




       Not only does defendant fail to establish anything remotely close to deficient

performance by Kiersh, but he also grossly mischaracterizes his attorney’s performance. It is

neither possible nor necessary to excerpt every example of Kiersh’s thorough advocacy on

defendant’s behalf, but the record grossly undercuts defendant’s characterization of the

proceedings and undermines his claims of ineffective assistance of counsel.

       Although defendant is correct that his petition “should not be summarily denied based off

of the failure to present affidavits,” Def.’s Reply at 1, he bears the burden of overcoming a

presumption that the challenged judicial proceedings were correct, Morgan, 346 U.S. at 512.

Defendant has failed “to make the required showing of . . . deficient performance,” Strickland,

466 U.S. at 700, so he has failed to establish any error warranting coram nobis relief.

IV.    CONCLUSION AND ORDER

       Defendant has failed to establish ineffective assistance of counsel, which serves as the

basis of his petition for a writ of coram nobis. Accordingly, is hereby

       ORDERED that defendant’s Petition for a Writ of Coram Nobis, ECF No. 661, is

DENIED.

       Date: August 4, 2021


                                                     __________________________
                                                     BERYL A. HOWELL
                                                     Chief Judge




                                                11
